Conley Byrd, Justice. I would affirm this case. The record shows only the following information: (1) The complaint, alleging that the automobile collision occurred in Hot Spring County; (2) an affidavit by appellant’s counsel that he served a copy of the complaint and a copy of the summons upon Earl Whitsell by registered mail which was refused; and (3) the order of dismissal without prejudice by the trial court because, “. . . the plaintiff has failed to obtain service of summons or process on the defendant in the manner required by law. . .” It is true that Ark. Stat. Ann. § 27-2503A(l)(c) (Supp. 1971), provides for service outside this State “by any form of mail addressed to the person to be served and requiring a signed receipt.” However, as pointed out by the majority opinion, plaintiff or plaintiff’s counsel is not such person to effect service of process in this manner. Thus it follows that there was no service of process had in this case even if we should agree with the appellant that the defendant cannot avoid service of process by refusing to accept a registered letter. As I read the majority opinion, this court is reversing the trial court because, “we are unable to say that a proper summons was issued or placed in the hands of the proper officer on the record before us.” With this I disagree. To reach that decision we have to assume that there was some other or different process placed in the hands of the sheriff of Garland County where the action was filed or at Hot Spring County where the collision occurred. As pointed out in Clark v. Thompson, 47 Ill. 25 (1868), and Lonkey v. Keyes Silver Mining Co., 21 Nev. 312, 31 P. 57 (1892), we should not make this assumption because to do so imports a lack of verity in the record — in other words, no presumption should be indulged that there was some other or different service made in addition to that which appears in the record. Therefore, I respectfully dissent. Brown, J., joins.